Citation Nr: 0334351	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  00-09 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a 100 percent disability evaluation for 
post-traumatic stress disorder (PTSD) prior to July 1, 2000.

2.  Entitlement to an increased disability rating for 
calluses, right foot, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased disability rating for 
calluses, left foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1970.  Service in Vietnam is indicated by the 
evidence of record.
 
This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois which assigned a 100 percent rating for the 
veteran's service-connected PTSD, effective July 1, 2000.  A 
more detailed procedural history will be provided in the 
factual background section below.

The issue on appeal involves the effective date of the 
assignment of a 100 percent disability rating for PTSD.  In a 
statement dated in September 2002 the veteran questioned the 
effective date of the grant of service connection for PTSD, 
which is a separate issue.  He was advised by the RO in a 
letter dated October 24, 2002 that he had one year to file a 
notice of disagreement challenging the effective date of the 
grant of service connection for PTSD by way of the June 1997 
rating decision, and as his statement dated in September 2002 
was not timely to initiate an appeal of that rating decision, 
he could not appeal the June 1997 rating decision. The 
veteran has not since raised the issue of his entitlement to 
an earlier effective date for service connection for PTSD, 
and that issue has not been adjudicated by the RO.

Since the matter of the effective date of service connection 
has not been adjudicated by the RO, it is not before the 
Board as such.  However, as will be discussed in detail in 
the Board's analysis below, the matter of when the veteran 
filed his claim of entitlement to service connection must be 
considered in this decision. 


FINDINGS OF FACT

1.  The veteran's PTSD has been manifested by intrusive 
thoughts, nightmares, sleep disturbance, anxiety, anger 
deregulation and social withdrawal, even from family, 
resulting in total social and occupational impairment since 
the date he filed a statement on August 20, 1998 indicating 
that he had to quit work due to his PTSD symptoms.

2.  The veteran's calluses on the great and little toes of 
the feet are recurrent in nature, requiring outpatient 
debridement every six weeks, and cause him pain on 
ambulation.


CONCLUSIONS OF LAW

1.  The veteran's PTSD is 100 percent disabling from August 
20, 1998, pursuant to the schedular criteria.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400, 4.130, Diagnostic 
Code 9440 (2003).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected calluses, right foot, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 
4.118, Diagnostic Code 7804 (2003).

3.  The criteria for a disability rating in excess of 10 
percent for service-connected calluses, left foot, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 
4.118, Diagnostic Code 7804 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 - VA's duty to 
notify/assist

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2003).  The 
record shows that the veteran was provided notice of the VCAA 
in a letter sent to him in March 2001 in connection with an 
unrelated claim.  However, as will be explained below, the 
Board finds that to the extent any VCAA duties are legally 
applicable to the appeal of the claims at issue herein, any 
duty to notify the veteran of the evidence needed to 
substantiate his claims or to assist him in developing the 
relevant evidence has been met.  Further, the Board finds 
that in light of its disposition here with regard to these 
claims, any failure to fully apprise him of the VCAA for 
these claims arises to no more than harmless error.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the provisions of the VCAA do not apply 
to a claim where there is extensive factual development in a 
case, reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
the claim.  See Wensch v. Principi, 15 Vet. App. 362 (2001) 
[citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)].  The 
Board hastens to point out, however, that the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claims and that he has otherwise 
been accorded all appropriate due process and appellate 
rights.  See 38 C.F.R. § 3.103 (2003).

With regard to notice, the record shows that the veteran has 
been provided with the pertinent law and VA regulations 
applicable to the appealed issues in the 
statement/supplemental statements of the case furnished to 
him over the course of this lengthy appeal.  In addition, 
over the course of this appeal the veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his claims.  The record shows further that both the 
veteran and his representative have set forth arguments in 
support of his claims and in so doing, have demonstrated full 
knowledge and awareness of the pertinent issues germane to 
the adjudication of these appealed issues.  He also was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony; however, he 
indicated in his substantive appeal (VA Form 9) received in 
August 2000 that he did not want a hearing before the Board.

The Board observes that there have been changes in the rating 
criteria for skin disorders during the pendency of the 
appeal.  It does not appear that the RO specifically advised 
the veteran of these changes.  However, because these changes 
do not impact the disposition of the appeal, as fully 
explained below, a remand for notice and further adjudication 
by the RO prior to appellate review by the Board is therefore 
unnecessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when Board addresses in a decision a question that has not 
been addressed by RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].

With regard to the duty to assist, the record shows that the 
service medical records have been received, as have post-
service treatment records identified by the veteran.  In 
addition, the record shows that the veteran was provided with 
VA examinations for his PTSD and bilateral foot disabilities 
in October 1998 and March 2000, which will be discussed 
below.  The record further shows that extensive development 
was undertaken by the RO over the course of this appeal, to 
include obtaining VA hospital discharge summaries relevant to 
the PTSD claim and records associated with a disability claim 
filed by the veteran with the Social Security Administration.  
The veteran does not appear to contend that additional 
evidence which is pertinent to his claims exists and needs to 
be obtained, as all known and available service, private and 
VA medical records have been obtained and are associated with 
his claims file.

The Board can identify no further development which is 
necessary or which would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits of these claims.

The Board will move on to a discussion of law and regulations 
generally applicable to the issues on appeal.



Pertinent law and regulations

Standard of review

The current standard of review for all claims is as follows.  
Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  See 
38 U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity, viewed in light of the entire relevant 
medical history.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities; the specific schedular criteria will be 
discussed where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).



1.  Award of a 100 percent disability rating for PTSD prior 
to July 1, 2000.

Relevant law and regulations

Specific schedular criteria - PTSD

The VA Rating Schedule, 38 C.F.R. Part 4, was amended with 
regard to rating mental disorders a number of years ago.  See 
61 Fed. Reg. 52695 (Oct. 8, 1996) [codified at 38 C.F.R. § 
4.130].  Effective November 7, 1996, all mental disorders are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders".

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The "Karnas" rule has since been eviscerated to a 
considerable degree by a decision of the United States Court 
of Appeals for the Federal Circuit as well as legal precedent 
of VA's General Counsel, see Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) and VAOPGCPREC 7-03 (Nov. 19, 2003), but the 
Board need not further address this matter in light of the 
date the veteran's claim was filed relative to the change in 
the pertinent regulation.

In this case, only the amended version of the rating criteria 
is for application in this case as the veteran's original 
claim of service connection for PTSD as well as his claim 
seeking increased disability compensation for his PTSD was 
filed subsequent to the change in the Rating Schedule.  
Accordingly, only the current version of the regulation is 
applicable.  The current rating criteria are as follows:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress; or, symptoms 
controlled by continuous medication.  [10 
percent].

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  
[30 percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9440 (2003).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
The evaluation must be based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a) (2003).

Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2003).



GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) [DSM-IV].

GAF scores ranging between 71 and 80 reflect no more than 
slight impairment in social, occupational, or school 
functioning.  GAF scores ranging between 61 and 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (2003) 
[incorporating by reference the VA's adoption of DSM-IV for 
rating purposes].

Effective dates 

Section 5110(a) of title 38, United States Code, provides 
that "[u]nless specifically provided otherwise in this 
chapter, the effective date of . . . a claim for increase[] 
of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."

The effective date of an award of disability compensation 
based on service connection shall be the day following the 
date of discharge or release from active service if the 
application for such benefits is received within one year of 
such date; otherwise, the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  See 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2003); see also McGrath v. Gober, 14 Vet. App. 28 (2000) 
[Board must determine when the service-connected disability 
manifested itself under all of the "facts found"].

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2003).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran , it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2003).

Factual background

On March 20, 1997 the veteran filed an initial claim of 
entitlement to service connection for PTSD via a VA Form 
4138.  He reported first being diagnosed with PTSD in 1995. 

Of record is a report of a discharge summary for a April-May 
1997 VA hospitalization.  The veteran was admitted for 
experiencing nightmares of his Vietnam experiences every 
night since he stopped taking drugs in 1994.  His course of 
hospitalization involved recreational/milieu/group therapy as 
well as individual psychotherapy, and he was discharged with 
a diagnosis of chronic PTSD and given a GAF score of 51-60.  
The discharge summary also denoted that at the time of this 
hospitalization, the veteran had been employed as a cook 
since April 1995, although he was presently on medical leave.

The record further shows that the veteran was examined on the 
day of his discharge from the aforementioned period of 
hospitalization (May 16, 1997).  The diagnosis was PTSD.  On 
this exam, he was assigned a GAF score of 85.  

The record shows that the award of service connection for 
PTSD was established by RO rating decision in June 2, 1997.  
The RO assigned a 10 percent rating effective March 20, 1997, 
the date of receipt of the veteran's original claim seeking 
entitlement to service connection for PTSD.  The veteran 
received notice of this decision by letter dated June 3, 
1997.

The veteran filed a statement on June 10, 1997 requesting 
consideration of Paragraph 29 benefits for the period of 
hospitalization for treatment of his PTSD symptoms at a VA 
medical facility from April 14 to May 16, 1997.  See 38 
C.F.R. § 4.29 (2003) [a total disability rating (100 percent) 
may be assigned if service-connected disability required 
hospitalization for a period in excess of 21 days].  
The RO issued a rating decision in August 1997 awarding the 
requested Paragraph 29 benefits for the April-May 1997 
hospitalization and, upon termination of these benefits on 
May 31, 1997, awarding him an increased rating for PTSD, 30 
percent, effective June 1, 1997.  The veteran was notified of 
this decision by letter dated September 4, 1997.  

On August 28, 1997, prior to his receipt of the September 4, 
1997 notice letter, the veteran prepared a  VA Form 21-4138, 
which was received by the RO on September 9, 1997.  The 
veteran requested "reconsideration of my claim for service-
connected post traumatic stress disorder, recently awarded 
10% disabling"., He attached a VA admission screening 
summary report dated in March 1997 which indicated that would 
be admitted on April 14, 1997 for further evaluation of his 
PTSD symptoms.  In this statement, the veteran further 
indicated that the RO only considered the report of the May 
1997 VA examination in its June 1997 rating decision, 
presumably failing to consider the other evidence, to include 
the aforementioned screening note dated in March 1997 and the 
April-May discharge summary report.  For reasons that are not 
explained or documented in the claims folder, the record 
shows that the RO took no specific action in response to the 
veteran's August 28, 1997 statement.

On August 20, 1998 the veteran filed a claim seeking 
entitlement to increased compensation for his PTSD [the 
document itself bears date stamps for both August 19th and 
August 20th, 1998, but the Board will rely on the latter date 
as it was undersigned by an RO official as the date of 
claim].  The veteran stated that he had to quit his job due 
to the stress of working with and around other people.  He 
also stated that had been recently diagnosed as totally 
disabled by the Social Security Administration (SSA), and 
that an attached copy of an award letter from the SSA 
indicated that he was totally disabled since February 1997.  

There is of record the report of a VA PTSD compensation 
examination conducted in October 1998.  The veteran reported 
that he lasted worked in August 1998 as a cook, but had to 
stop because of "[b]ad anger, don't like people talking 
about stuff that is negative.  I get real upset and want to 
do something to them."  With respect to his own time, the 
veteran reported that he did nothing, essentially, but stay 
indoors (sleeping during the daytime, staying up all night) 
and go to his group therapy sessions at the VA hospital.  The 
examiner found that the veteran's symptoms of depression and 
sleep impairment were present, and he diagnosed PTSD.  
However, the examiner did not provide a GAF score on this 
examination.

The veteran was hospitalized for 35 days in August-September 
1999 for his PTSD symptoms.  The discharge summary for this 
hospitalization indicated that his GAF at admission and 
discharge was 31, which is reflecting of near serious 
impairment in communication or judgment or inability to 
function in almost all areas.  A psychotherapy summary report 
dated September 28, 1999 read in pertinent part:

Overall, [the veteran] continues to 
struggle with severe and chronic PTSD.  
He experiences symptoms in the three 
major PTSD symptom category:  
Reexperiencing (intrusive thoughts, 
intrusive affect and nightmares), Arousal 
(sleep disturbance, anxiety, and anger 
deregulation) and Avoidance (social 
withdrawal, even from family).  The 
veteran's PTSD is characterized by 
prominent survivor's guilt and by a 
compelling, combat-based need to maintain 
perfect order and control in his 
surroundings both at home and at work.  
[The veteran] was wounded in Vietnam at 
age 16 and perceived the death of his 
squad leader as resulting from failure to 
follow correct procedure.  The veteran is 
subject to episodes of panic and 
outbursts of rage in situations in which 
things are not being handled in a correct 
and orderly fashion [the Board notes that 
his was aptly illustrated by the Cracker 
Barrel counseling report of October 1997, 
which indicated that the veteran got very 
upset at a co-worker who did not follow 
his instructions on how to prepare a 
dessert].  [The veteran] is subject to 
perceptual distortions, and impaired 
concentration and memory secondary to his 
reexperiencing symptoms.  His PTSD has 
significantly interfered with the 
veteran's ability to sustain a 
relationship and is disabling for work.

Also of record is a report of a VA PTSD compensation 
examination conducted in March 2000 indicated that the 
veteran's GAF score for his PTSD was 42, based on the 
following clinical summary:

This GAF score is based upon the 
claimant's symptom severity, level of 
functioning and treatment parameters.  He 
describes cognitive symptoms associated 
with affective distress: concentration 
and memory deficits; he manifests serious 
impairment in both social and 
occupational functioning; he is unable to 
maintain employment and reports very 
limited social contacts.  He experiences 
others as hostile and uncaring, manifests 
an attitude of suspicion and mistrust.  
Since the last examination he reports 
engaging in verbal altercations which 
were minimally provoked, and has required 
inpatient hospitalization with regular 
outpatient follow-up.  He describes 
significant symptoms of PTSD in 3 major 
areas: re-experiencing, avoidance and 
increased arousal.

There is a report of a VA hospitalization for another 35 days 
in May-June 2000, when the veteran's GAF score for his PTSD 
was assessed as 29.  A psychotherapy summary report dated 
June 13, 2000 stated in pertinent part:

[The veteran] entered his third PRP 
treatment in a floridly symptomatic state 
characterized by PTSD symptom 
exacerbation in all three PTSD symptom 
categories.  He was experiencing 
outbursts of anger/rage and also reported 
episodes of homicidal ideation prior to 
entry.  Interpersonal distancing and 
social withdrawal had become particularly 
severe.  The veteran was able to begin to 
identify those traumatic events and 
unresolved emotions that trigger his rage 
and marked social withdrawal (even from 
loved ones).  He worked on learning and 
practicing behavioral skills to interrupt 
anger before it becomes uncontrollable.  
The veteran participated in couples 
therapy and worked on improving 
communication.  It is particularly 
difficult for [the veteran] to reveal his 
grief and pain, as in Vietnam he had to 
mask his emotions in order to appear 
older (the veteran was in combat at age 
sixteen).  [The veteran] continues to 
struggle with severe and chronic, late 
onset PTSD.  Symptoms, which the veteran 
endures, from the three major categories 
include: (1) Reexperiencing, . . . (2) 
Arousal, . . . (3) Avoidance.  The 
veteran suffers from intense survivor's 
guilt.  He is subject to perceptual 
distortion.  His concentration and memory 
are impaired.  [The veteran] has endured 
the loss of his career as a chef due to 
his PTSD.  His PTSD has taken a severe 
toll on his personal life, as well.

SSA administrative records that were subsequently obtained 
and associated with the claims folder verified that he was 
considered totally disabled since this date due to "anxiety 
related disorders" and foot pain.  With respect to 
employment, the record shows that the veteran last worked in 
June 1998 as a cook at the Hyland Park Hospital.  The record 
also shows that he worked part time between 1995 and 1998 as 
a prep cook at the Cracker Barrel Old Country Store.  Other 
records in the file indicate that he stopped working entirely 
in August 1998 at Cracker Barrel, and that his last full-time 
employment was in June 1997.  Employment records from Cracker 
Barrel indicate that he used profane language and engaged in 
threatening behavior towards his fellow employees in October 
1997 and January 1998.

As noted above, by a rating decision in August 1997, the 
veteran's PTSD was rated as 30 percent disabling from June 1, 
1997.  In a June 2000 rating decision, a 50 percent rating 
was assigned from October 1, 1999.  In a March 2002 decision, 
a 100 percent rating was assigned from July 1, 2000.  The 100 
percent rating for PTSD was awarded by rating decision in May 
2002; the July 1, 2000 effective date was chosen by the RO on 
the basis of the hospitalization for PTSD that ended on June 
13, 2000 and the termination of Paragraph 29 benefits related 
to that hospitalization as of July 1, 2000.  In May 2002, the 
veteran filed a notice of disagreement challenging the 
assigned effective date, and he thereafter perfected an 
appeal of this issue.  

Analysis

The veteran seeks an effective date earlier than the 
currently assigned July 1, 2000 for a 100 percent disability 
rating for PTSD.  In a statement dated in August 2002, the 
veteran related that he believed he was entitled to a 100 
percent rating for his PTSD for the years 1998 and 1999.  In 
a Statement of Accredited Representative in Appealed Case 
dated in February 2003, his representative specifically 
pointed to the August 20, 1998 claim requesting an increased 
rating for PTSD as the most appropriate effective date for 
the 100 percent rating.

As noted above, the veteran's PTSD has been rated 30 percent 
disabling from June 1, 1997, 50 percent disabling from 
October 1, 1999, and 100 percent disabling from July 1, 2000.  

As discussed in the law and regulations section above, the 
assignment of an effective date in essence hinges on two 
factors: the date of claim and the date entitlement arose.  
See 38 C.F.R. § 3.400 (2003).  For all practical purposes, 
the latter date is the date on which it was factually 
ascertainable that the 100 percent level of disability 
existed.

(i.) Date of claim

The Board finds that the veteran has continuously prosecuted 
his claim seeking increased compensation for his PTSD since 
his original claim, which was filed in March 1997.  As 
described in the factual background section above, the 
veteran filed a statement in September 1997 which in essence 
disagreed with the assignment of a 10 percent rating for PTSD 
in by the June 1997 rating decision.  Although the veteran 
nominally requested "reconsideration" of the June 1997 
decision, it is clear that he was challenging the June 1997 
decision as to the assigned rating.  See EF v. Derwinski, 1 
Vet. App. 324, 326 (1991) [VA's statutory duty to assist 
means that VA must liberally read all documents or oral 
testimony submitted to include all issues presented].      
The Board therefore construes the veteran's September 1997 
statement as a valid and timely notice of disagreement.  See 
38 U.S.C.A. § 7105; 
38 C.F.R. §§  20.201, 20.302 (2003).  The intervening 
assignment of a 30 percent rating, unknown to the veteran at 
the time he composed his statement, does not change this 
analysis.  See AB v. Brown, 6 Vet. App. 35 (1993) [applicable 
law mandates that it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that a claim remains in controversy where less 
than the maximum benefit available is awarded].  

From that point forward, the veteran continuously prosecuted 
a claim challenging the original rating assigned for PTSD 
until finally being awarded 100 percent by rating decision in 
March 2002.  He has subsequently perfected an appeal as to 
the proper effective date for this award, which is now 
presently before the Board.

At the time the veteran filed his original claim in March 
1997 seeking entitlement to service connection for PTSD, no 
other claim or appeal for this disability was pending before 
the RO or the Board.  There is no evidence in the file which 
reflects an intent to file a formal claim for service 
connection for PTSD earlier than March 20, 1997.  See 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  In addition, 38 C.F.R. § 3.155 provides no 
basis to award an earlier effective date because there is no 
evidence that any prior communication or action from either 
the veteran, his representative or a Member of Congress or 
some other person acting as his friend was submitted that 
could reasonably be interpreted as reflecting an intent to 
file an informal claim of service connection for PTSD prior 
to March 20, 1997.  To the extent that the veteran received 
medical treatment for PTSD prior to that date, such cannot be 
considered to be an informal claim for TDIU, because it does 
not identify "the benefit sought" as required by § 3.155(a).  
See Dunson v. Brown, 4 Vet. App. 327, 330 (1993).   The 
provisions of 38 C.F.R. § 3.157 are inapplicable to this 
case, since it revolves around an original claim of 
entitlement to service connection, not a claim for increase 
or to reopen.

In essence, the veteran's claim is a Fenderson type case.  
[In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period].  

Hence, for purposes of this appeal - the proper effective 
date for the award of a 100 percent rating for PTSD based the 
veteran's disagreement with the initially assigned rating - 
the Board is required to review the evidence to determine 
whether a 100 percent rating should be assigned effective 
from either the date of the original claim (March 20, 1997) 
or at some later time.

(ii.) Effective date for award of a 100 percent rating for 
PTSD

For the reasons discussed below, the Board finds no basis to 
award the total rating for PTSD any earlier than August 20, 
1998.  The medical and other relevant evidence of record 
provide no basis to assign an effective date earlier than 
this date.

The record shows that the veteran last worked in June 1998 as 
a cook at the Hyland Park Hospital.  The record also shows 
that he worked part time between 1995 and 1998 as a prep cook 
at the Cracker Barrel Old Country Store.  Other records in 
the file indicate that he stopped working entirely in August 
1998, and that his last full-time employment was in June 
1997.  Employment records from Cracker Barrel indicate that 
he used profane language and engaged in threatening behavior 
towards his fellow employees in October 1997 and January 
1998.  It is abundantly clear to the Board from review of 
this veteran's medical records that his problems dealing with 
people, irritability, anger management issues, etc., are all 
due to his PTSD and that he stopped working in August 1998 
due to these problems.  It is also clear from review of the 
medical records that his PTSD increased in severity to a 
considerable degree around the same time, to the extent that 
he became totally disabled, and that this increase in the 
severity of his PTSD was quite obvious compared to the prior-
dated medical records, in particular the report of a VA PTSD 
compensation examination conducted in May 1997.

On the VA examination in May 1997, the veteran admitted to 
many of the same anger management issues that would trouble 
him further later, but the examiner felt that his symptoms of 
PTSD justified a GAF score of 85, which is not indicative of 
significant level of impairment.  Coincidently, a VA hospital 
discharge summary report detailing a hospitalization in 
April-May 1997 for the veteran's PTSD indicated that his GAF 
was 51-60, which is indicative of a moderate level of 
impairment and is not consistent with the severe pathology 
described in the schedular criteria for a 100 percent rating.  

Later dated medical evidence clearly reflects a worsening of 
the veteran's PTSD to such an extent that the veteran became 
totally disabled occupationally beginning in August 1998.  
The Board has identified four key pieces of evidence, which 
collectively show that the veteran has, for all intents and 
purposes, been totally disabled due to his PTSD since he 
filed his statement in August 1998 indicating that he stopped 
working on account of the problems he was having with his 
PTSD:  (1) the report of the VA PTSD examination conducted in 
October 1998; (2) the discharge summary for his 35-day 
hospitalization in August-September 1999; (3) the report of 
the VA PTSD examination conducted in March 2000; and (4) the 
report of the VA hospitalization for another 35 days in May-
June 2000, to include the psychotherapy summary report dated 
June 13, 2000.

From this evidence, the disability picture presented is one 
of a veteran who experienced a sharp increase in the severity 
of his PTSD beginning around the middle of 1998, and which 
from that point in time has result in total occupational 
impairment.  His work history, hospitalizations for PTSD in 
1999 and 2000, and his steadily decreasing GAF scores 
recorded over this period of time [which went from the mid-
50's to a low of 29 over this period], demonstrate to the 
Board that the veteran became totally disabled due to his 
PTSD within the meaning of the schedular criteria around the 
time of the loss of his last job in August 1998.  The 
description of his symptoms obtained from these key pieces of 
evidence, which are set forth in the indented paragraphs in 
the Factual Background, make clear that his PTSD greatly 
increased in severity in the second half of 1998.  

In the Board's view, the evidence described above reflects 
total occupational impairment due to the veteran's PTSD 
beginning from approximately August 1998 when he lasted 
worked.  In the absence of a more specific, factually 
ascertainable date, resolution of reasonable doubt in the 
veteran's favor leads the Board to assign a 100 percent 
rating for  PTSD effective from August 20, 1998.  This is the 
date when the veteran informed VA that he had to quit work 
due to his PTSD.  It is also the date suggested by the 
veteran's accredited representative.

Entitlement to effective date earlier than August 20, 1998is 
not in order because as explained above there is no evidence 
showing total social/occupational impairment prior to August 
1998.  Nor are there medical or clinical findings 
demonstrating this highest level of impairment, as evident 
from the 1997 VA hospital reports and May 1997 VA examination 
findings discussed above.  No evidence of record demonstrates 
PTSD symptomatology consistent with the assignment of a 100 
percent disability rating until the veteran's August 20 1998 
statement,  and the veteran and his representative have 
pointed to none.

In summary, fairly read, the medical and other relevant 
evidence of record is supportive of a finding of "total 
occupational and social impairment" under the schedular 
criteria from August 1998, when the veteran stopped working 
entirely due to his service-connected PTSD.  His August 20 
1998 claim statement reflects the point when he was no longer 
working and was therefore totally disabled due to his PTSD.  
Accordingly, that date will be assigned.



CONTINUED ON NEXT PAGE



2.  Entitlement to an increased disability rating for 
service-connected calluses, right foot, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased  disability rating for 
calluses, left foot, currently evaluated as 10 percent 
disabling.

The Board will address both of these claims together as they 
involve common facts and identical rating criteria.

Factual background

Service medical records show that the veteran was treated for 
tender calluses on the medial aspects of both big toes and 
the lateral aspects of both little toes.  In March 1990, the 
veteran's right and left foot calluses were awarded 10 
percent ratings under Diagnostic Code 7899-7804, based on a 
VA medical report dated in February 1990, which noted that 
his calluses were tender and caused a mildly antalgic gait.

The veteran's present claim was filed in July 1998.  He 
alleged that his condition had worsened since his last 
examination and that he was seen every six weeks in the VA 
podiatry clinic for treatment.  In connection with his claim, 
the veteran's feet were examined in October 1998.  The 
veteran reported that the calluses on his big and little toes 
had bothered him for many years, and that he had tried 
several operative procedures to prevent recurrences of his 
calluses, but these attempts had not been successful.  He 
reported that he received treatment (surgical debridement) 
every six weeks.  He indicated as well that the little toe 
calluses had not recurred since being removed a year earlier.  
He stated that his big toe calluses caused pain and 
discomfort with standing or walking for 20-30 minutes, 
especially the right big toe.  The veteran denied ever using 
special shoes for his condition, but he indicated that he 
used protective adhesive cushions.  On examination, his feet 
had large calluses on the medial aspect of both great toes.  
There were no calluses on the little toes.  The examiner 
indicated that his calluses were moderately tender, 
particularly on the right.  However, the veteran was able to 
stand and bear weight on either foot and he could hop on 
either foot as well.  The veteran apparently declined to walk 
on his tiptoes, contending to the examiner that to do so 
would cause him pain in the area of the calluses.

Recent VA outpatient treatment records in the file indicate 
that the veteran was seen on multiple occasions between 
February 1998 and March 2002 in the VA podiatry clinic to 
have his calluses removed.  These reports uniformly noted 
that his calluses were painful and caused him pain on 
ambulation.

Relevant law and regulations

Schedular criteria

The veteran's calluses are evaluated by analogy under 38 
C.F.R. § 4.118, Diagnostic Code 7804.  See 38 C.F.R. § 4.20 
[When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous].  A 10 percent evaluation has been assigned for 
each foot.

Diagnostic Code 7804 provides a 10 percent rating for scars 
which are superficial, but painful on examination.  A 10 
percent evaluation, the evaluation the veteran is currently 
assigned for each foot, is the maximum schedular evaluation 
provided under Diagnostic Code 7804.

The Board notes that the regulation at 38 C.F.R. § 4.118 has 
been revised, and the revised regulation became effective 
August 30, 2002.  67 Fed. Reg. 49,590 (July 31, 2002).  A 
revised regulation, if more favorable to the veteran, must be 
applied to a pending claim, but may be applied only from the 
effective date of the regulation, and not for any period 
prior to the effective date.  See 38 U.S.C.A. § 5110; see 
also VAOPGCPREC 3-2000 (2000).

However, the revision to 38 C.F.R. § 4.118 did not 
substantively change Diagnostic Code 7804.   The criteria for 
evaluation of scars under Diagnostic Code 7804 was changed 
from "tender and painful" to "painful" as the sole 
criterion.  As it is clear that these revisions do not change 
the outcome in this case, the Board believes that these 
issues may be addressed at this time without prejudice to the 
veteran. 
See Bernard v. Brown, supra.  With respect to Diagnostic Code 
7805, the revised regulation merely makes clear what has 
heretofore been VA's practice, that it to rate scars based on 
limitation of function where such is appropriate.  The Board 
will consider limitation of function below.

Under Diagnostic Code 5284 [foot injuries, other], the 
following levels of disability are included; 30 percent 
(severe); 20 percent (moderately severe); 10 percent 
(moderate).  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2003).

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

As noted above, the veteran's calluses are rated as 10 
percent disabling for each foot under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  This is the maximum disability rating 
allowed under that diagnostic code.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology, he is most appropriately rated under 
Diagnostic Code 7804.  The veteran and his representative 
have suggested no other more appropriate diagnostic code.

With respect to other potentially applicable diagnostic 
codes, scars also may be evaluated under Diagnostic Code 
7805, which provides for rating scars based upon limitation 
of motion of the part affected.  In this case, the evidence 
does not reflect that the veteran's calluses limit the 
function of either foot.  While the evidence reflects that 
the veteran does have pain on ambulation due to his calluses, 
no loss of function of the foot due to the calluses has been 
medically identified recently [there is a remote history of 
altered gait].  Specifically, on VA physical examination the 
veteran was able to stand and bear weight on either foot and 
he could hop on either foot as well.  The recent medical 
evidence thus does not reflect any type of impairment due 
specifically to the calluses except for pain on ambulation, 
which is compensated by the 10 percent rating assigned under 
Code 7804 for painful scars.  The veteran accordingly does 
not meet the criteria for a higher evaluation under 
Diagnostic Code 7805 for disability of either foot.  

Diagnostic Code Diagnostic Code 5284 [foot injuries, other] 
is not appropriate because there is no evidence of foot 
injuries.  To the extent that this code may be applicable 
(and the Board believes that it is not) the medical evidence 
which indicates that the veteran's calluses cause pain on 
ambulation and no other symptomatology is consistent with 
symptoms which are at worst moderate, calling for the 
assignment of a 10 percent rating and no more under 
Diagnostic Code 5284.

In short, the currently assigned disability rating of 10 
percent for each foot is the maximum rating available under 
the circumstances here presented.  The Board observes in 
passing that because the maximum disability rating has been 
assigned under the appropriate diagnostic code, DeLuca 
considerations are not applicable in this situation.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).



Extraschedular consideration

The RO, in the July 2002 supplemental statement of the case, 
concluded that an extraschedular evaluation was not warranted 
for the veteran's foot disabilities.  The Board has therefore 
considered whether the veteran's right and/or left foot 
disability warrants referral for extraschedular 
consideration.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual.  The 
veteran's examination and medical treatment records have been 
described in detail above, and these contain no statement 
from any examiner that the veteran's right or left foot 
disability or the bilateral foot disability in combination is 
in any way out of the ordinary clinically.

There is no evidence of hospitalization for either foot 
disability.  With respect to employment, the evidence 
reflects that the veteran is able to use both feet for all 
normal activities, and there is no evidence of marked 
interference with employment due to the service-connected 
calluses. 

The Board is of course aware that SSA considered the veteran 
to be totally disabled since this date due to "anxiety 
related disorders" [i.e. PTSD] and foot pain.  However, as 
discussed in detail elsewhere in this decision, it appears 
that the veteran's service-connected PTSD, which is rated as 
100 percent disabling, is the chief reason for his 
unemployability.  The Board does not interpret the SSA 
findings as in any way expressing the opinion that the 
veteran's foot pain alone was responsible for his 
unemployment.  Moreover, the evidence of record indicates 
that he worked as a cook, presumably on his feet most of the 
time, and that his employment problems were due to mental 
health issues.  

The Board observes in passing that it has no reason to doubt 
that the veteran's calluses may at times interfere with his 
activities, including employment.  However, such interference 
is recognized in the currently assigned 10 percent disability 
ratings.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In short, the Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture, and the veteran has identified none.  Accordingly, 
an extraschedular evaluation is not warranted for either 
foot.


ORDER

A 100 percent rating for PTSD is granted effective August 20, 
1998, subject to the controlling regulations applicable to 
the payment of monetary benefits.

A disability rating in excess of 10 percent for calluses, 
right foot, is denied.

A disability rating in excess of 10 percent for calluses, 
left foot, is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



